DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/2021 and 06/25/2021 were both filed after the mailing date of the Non-Final Rejection on 03/30/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Following an interview held with attorney Ee Ming Bahk on June 22nd 2021. The examiner agreed to withdraw the prior drawing objections provided the attorney clarify through written response the use of abbreviations PV, PVA and TwTh, which is seen in the applicant’s provided response dated 06/20/2021. Therefore, the drawing objections have been withdrawn.



Specification
The amendment to the specification dated 06/29/2021 has resolved the prior objection to the specification. Therefore, the prior objection to the specification has been withdrawn.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 was amended to include the limitations of claim 2 and claim 4 was amended to include the limitations of claim 1.
Claim 1 now further comprises a memory configured to store, when the open degree changes as the pump discharge amount changes, a map indicating a relationship between a radiator flow rate that is an amount of coolant passing through the radiator and a circulation coolant amount that is an amount of coolant circulating in the internal combustion engine, wherein the cooling apparatus is configured to control the circulation coolant amount and the radiator flow rate through control of the pump discharge amount by the controller based on the target radiator flow rate and a target circulation coolant amount that is a target of the circulation coolant amount, the map indicates the relationship in which the circulation coolant amount is larger when the radiator flow rate is large than when the radiator flow rate is small, when the target radiator flow rate is input to the map, the circulation coolant 
The examiner considers the following publication to most closely identify the inventive features of claim 1, Watanabe et al. US 2016/0348576 (Watanabe). In particular Watanabe discloses a memory configured to store, when the open degree changes (par [0045-0046]; Figs. 4 and 5), a map indicating a relationship between a radiator flow rate that is an amount of coolant passing through the radiator that is an amount of coolant passing through the radiator and a circulation coolant amount that is an amount of coolant circulating in the internal combustion engine (pars [0032-0033]), the cooling apparatus is configured to control the circulation coolant amount and the radiator flow rate through control of the an electric pump (pas [0050]).
The map disclosed in Watanabe does not disclose where the map is configured to store where the open degree changes as the pump discharge amount changes, wherein the cooling apparatus is configured to control the circulation coolant amount and the radiator flow rate through control of the pump discharge amount by the controller based on the target radiator flow rate and a target circulation coolant amount that is a target of the circulation coolant amount, the map indicates the relationship in which the circulation 
Shintani et al. US 2010/0083816 A1 discloses controlling a pump based on a target flow rate which relies of maps as seen in figures 5 and 7 for operating the pump, where paragraph [0092] states that the amount of heat generated in the engine is synonymous with an amount of heat required to be radiated by the radiator. Figures 3 and 6 identify where temperature values associated with heat values of the engine or an amount of heat required to be radiated by the radiator are part of a control logic, but are not explicitly part of a map. In addition, the only mention in Shintani or correlating the opening of a valve as part of a map is seen in paragraph [0115] which states that the vehicle speed-based correction start temperature THsp is set to a temperature at which the valve element of the thermostat 22 is opened, where THsp is a value allocated to the MAP seen in figure 7. There is no explicit disclosure in Shintani of controlling the thermostatic valve 22 through controlled operation of the pump. 
The examiner does not consider it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the inventions of Andrea, Brose, Watanabe and Shintani to arrive at the invention in its entirety based on the limitations of claim 1.
Regarding claim 4 has been amended to include the limitations of claim 1 and rewritten in independent form, where claim 4 further requires wherein the flow rate adjustment valve includes a stopper that moves between a restriction position at which the stopper engages with the valve member to restrict rotation of the valve member and a retraction position at which the stopper does not engage with the valve member and the rotation of the valve member is permitted, and the controller is configured to execute, when maintaining the open degree, a preparatory process of moving the stopper to the restriction position after arranging the stopper at the retraction position and controlling the pump discharge amount to arrange the valve member further in the valve-closing direction than the stopper.
The closest publications to the limitations seen in claim 4, includes Vacca et al. US 8695542 B2 (Vacca) and Ryotaro Chiba JP 06142225 A (Chiba). 
Where both publications disclose control by a stopper that moves between a restriction position at which the stopper engages with the valve member to restrict rotation of the valve member and a retraction positon at . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A KESSLER/Examiner, Art Unit 3747